The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 150, 156, 170.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 20 is objected to because of the following informalities:  in line 10, there is an extraneous semicolon after “location”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the preamble initially recites a grid structure formed of “two … sets of rails or tracks … above a plurality of stacks of containers”, and subsequently recites a load handling device configured to move on “rails or tracks above stacks of containers”. It is unclear if the latter recitations of “rails or tracks” and “stacks of containers” are intended to refer to the earlier recitations thereof. Similarly, in lines 8 and 10 of the claim, reference is made to “the plurality of rails or tracks”. There is no clear antecedent basis for this recitation.
Claim 4, the recitation “the wheels” lacks clear antecedent basis, as first and second sets of wheels have previously been recited.
The recitations in claims 7, 9, 15 and 18 of “the wheel” and “the wheels” are similarly indefinite.
Claim 10, the recitations in lines 4, 9 and 11 of “the rails or tracks” and “the plurality of rails or tracks” lack clear antecedent basis.
Also in claim 10, line 5, it is not clear what is meant by “each of the plurality of stacks and arranged”.
Claim 20, lines 11-12, it is not understood how the step of “delivering … the plurality of containers to the port location” adds any patentable distinction to the previously recited step of “transporting … the plurality of containers to a port location”, as it is believed that the latter step is inherent within the former.
Also in claim 20, line 14, the recitation “the container platform” lacks clear antecedent basis.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 8, 10-12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 10 and 13 of U.S. Patent No. 11,345,543. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims sought to be patented is wholly encompassed by that of the patented claims (noting that patented claim 7 depends from and includes all of the limitations of claims 1-6).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo (US 2016/0145058 or corresponding WO 2014/195901) in view of Bestic et al (US 10,442,621 or corresponding WO 2016/063197), all cited by applicant and all having at least an effective filing date prior to applicant’s earliest claimed priority date.
Lindbo discloses a method of transferring a plurality of containers 1 located within a plurality of adjacent stacks 3 in a storage system 40 from the storage system to a shipping trolley (i.e., “transport means”; par. [0048]) via a load handling device 4, the method comprising: retrieving, by the load handling device, a plurality of containers from a correspondingly numbered plurality of stacks; transporting, by the load handling device, the plurality of containers from the plurality of stacks to a port location 7; delivering, by the load handling device, the plurality of containers to the port location; and lowering, by the load handling device, the plurality of containers on to a container receiving platform 5, wherein the container platform transfers the plurality of containers to the shipping trolley (pars. [0045] – [0048]).
Lindbo does not disclose that the load handling device retrieves the plurality of containers using a plurality of lifting means in a single operation, with each of the plurality of lifting means configured to lift a container of the plurality of containers into a container receiving space of the load handling device. As such, Lindbo also does not disclose that the step of lowering the plurality of containers on to the container receiving platform is accomplished via such a plurality of lifting means.
Bestic shows, in a generally similar container storage system, a load handling device 5 which can retrieve a plurality of containers 7 arrayed adjacent one another in a horizontal plane using a plurality of lifting means 31 in a single operation, with each of the plurality of lifting means configured to lift a container of the plurality of containers into a container receiving space 25 of the load handling device.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the load handling device of Lindbo such that it performed the step of retrieving the plurality of containers from the corresponding plurality of stacks using a plurality of lifting means in a single operation, with each of the plurality of lifting means configured to lift a container of the plurality of containers into a container receiving space of the load handling device, as taught by Bestic, to give greater flexibility in the number of containers (and the types of articles stored therein) which could be retrieved in a single operation. Additionally, when modified in this manner, the step of lowering the plurality of containers on to the container receiving platform would obviously be accomplished via such a plurality of lifting means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/03/22